Citation Nr: 0419032	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an osteotomy, right second and third toes, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of an osteotomy, left third and fourth toes, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of osteotomies on the right second 
and third toes, and the left third and fourth toes.  Both 
disabilities were evaluated as zero percent disabling.  The 
veteran's case was subsequently transferred to the RO in 
Waco, Texas.

The Board remanded this case in August 1998, May 1999, and 
May 2003 for further development.  In a September 2003 rating 
decision, the RO increased the veteran's service connected 
foot disabilities to 10 percent.

A hearing before the undersigned Veterans Law Judge was held 
in March 1999.  A transcript of such hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's service-connected residuals of an 
osteotomy, right second and third toes, are manifested by no 
more than moderate disability.

3.  The veteran's service-connected residuals of an 
osteotomy, left third and fourth toes, are manifested by no 
more than moderate disability.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of an osteotomy, right second and third 
toes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5284 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of an osteotomy, left third and fourth 
toes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 24, 2004), held in part, that VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus her responsibilities in the 
development of her increased rating claims in July and August 
2003 letters.  She was notified of the laws and regulations 
regarding increased ratings, as well as the substance of 
regulations implementing the VCAA in a September 2003 
supplemental statement of the case (SSOC).  The Board notes 
that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate her claims.  The July 
and August 2003 letters and the September 2003 SSOC informed 
the veteran of the type of evidence necessary to substantiate 
her claims, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the July and August 2003 
letters did ask the veteran to tell VA about any records that 
might exist to support her claim, and additional evidence was 
obtained.  The Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to her increased rating claims.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  Therefore, to decide the 
appeal at this point is not prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claims, the veteran was scheduled for a 
VA orthopedic examination, however the veteran opted to 
undergo examination by a private orthopedic physician.  VA 
and private treatment records have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of increased 
evaluations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records indicate that the veteran underwent 
an osteotomy on the second and third right toes, and a 
subsequent osteotomy on the third and fourth left toes.

VA medical records dated from 1997 to 1999 show treatment for 
bilateral foot pain.  

According to an October 1995 rating decision, the RO granted 
service connection for residuals of an osteotomy, right 
second and third toes, and left third and fourth toes, 
assigning a noncompensable disability rating for each foot 
disability, effective July 1995.  

At her March 1999 hearing, the veteran testified that her 
ability to work at her current job was not limited due to her 
foot problems, explaining that she worked at a desk.   She 
stated that she took ibuprofen and applied ice packs to 
alleviate her bilateral foot pain.  She also indicated that 
she had received cortisone shots in her feet and had special 
shoe inserts.

VA x-rays of the feet dated in September 1999 showed a healed 
fracture of the left third distal metatarsal shaft.  X-rays 
of the right foot was normal.

A private medical report dated in March 2000 noted well-
healed scars in the dorsum of both feet.  The veteran 
complained of persistent pain and discomfort in her feet.  
The doctor stated there was no definite evidence of any 
peripheral nerve injury.  

An August 2000 private podiatry treatment note shows 
complaints of painful feet.  The assessment was plantar 
fascitis, bilaterally.  

In August 2002, the veteran presented herself for a private 
orthopedic examination apparently in lieu of a VA orthopedic 
examination.  The veteran stated that she walked a lot in her 
current job and that by the end of the day, her feet were 
severely painful.  On examination, the veteran had symmetric 
heel-to-toe gait and was in no acute distress.  Toe and ankle 
motion were preserved.  Surgical incisions on the dorsal 
surface of the third web space on both feet were noted with 
no evidence of infection or warmth.  There was pain upon deep 
palpation in the second and third web space, bilaterally.  
The physician noted that the remainder of the examination was 
normal.  There was no evidence of skin breakdown, callous, or 
other sites of tenderness.  X-rays showed no significant 
deformity of the veteran's feet.  There was a slight 
deformity on the right distal metatarsal.  The physician 
recommended that the veteran wear metatarsal pads.

In August 2002, the veteran also underwent a VA examination 
of the spine for an unrelated claim.  The veteran complained 
of foot pain and stated that she continued to feel as if she 
were walking on "flat rocks."  The examiner noted some 
sensory loss in the veteran's feet and diagnosed her with 
idiopathic peripheral neuropathy.  There was no wasting of 
the muscles in the feet or any other evidence suggestive of a 
myopathic or severe motor neuropathy.  The examiner 
recommended that the veteran wear comfortable shoes.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2003).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial 
rating, separate or staged ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

The veteran's service-connected foot disabilities are 
currently rated as 10 percent disabling under Diagnostic Code 
5284, which contemplates a moderate foot disability.  A 
moderately severe disability warrants a 20 percent disability 
rating and a severe foot injury warrants assignment of a 30 
percent disability rating.  If actual loss of use of the foot 
is sustained, an evaluation of 40 percent is to be assigned.  
38 C.F.R. § 4.71(a), Code 5284 (2003).  

The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R.§ 4.6 (2003).

On review of the record, the Board concludes that the above-
referenced medical findings do not more nearly approximate a 
moderately severe foot disability, bilaterally.  The 
veteran's foot disabilities are primarily manifested by 
complaints of  pain.  Pain upon deep palpation was noted in 
the second and third web spaces of both feet, otherwise, 
examinations of the feet have been essentially normal.  There 
is no evidence of skin breakdown, callous, or other sites of 
tenderness.  While there is a slight deformity on the right 
distal fifth metatarsal post-operatively, x-rays show no 
significant deformity to the veteran's feet.  Accordingly, a 
rating greater than 10 percent for each foot under Diagnostic 
Code 5284 is not warranted.  

There is no objective evidence of malunion or nonunion of the 
tarsal or metatarsal bones, therefore Diagnostic Code 5283 is 
not for application.  38 C.F.R. § 4.71(a), Diagnostic Code 
5283 (2003).  

The Board has considered the potential applicability of other 
diagnostic codes. However, the veteran's foot disabilities do 
not warrant a higher evaluation under any other diagnostic 
code.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
DC 5284 is not based on limitation of motion, the provisions 
of 38 C.F.R. § 4.40, 4.45 and 4.59 do not apply.

The Board acknowledges that the veteran has some sensory loss 
in her feet.  There is no indication, however, that the 
sensory loss is a residual of the osteotomies.  Furthermore, 
regarding the residual scars from the osteotomies, the 
medical evidence reveals that the operative scars are well-
healed.  In the absence of evidence of any symptomatology 
associated with the scars, a separate rating for the scars is 
not warranted.  See generally Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's foot disabilities.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to her 
disabilities, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.


ORDER

Entitlement to a disability rating greater than 10 percent 
for residuals of an osteotomy, right second and third toes, 
is denied.

Entitlement to a disability rating greater than 10 percent 
for residuals of an osteotomy, left third and fourth toes, is 
denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



